LEVINE, J.
Epitomized Opinion
One Benson contracted with Maurer to purchase from him certain real property and an escrow agreement was drawn containing certain provisions. Among other provisions was one stating that a conveyance would be made to “Benson, or whomever she may nominate” and also one allowing Benson 60 days in which to refinance a first mortgage on the property; which Benson had assumed. On the same day, when the escrow agreement was entered into, Benson delivered to Stevenson, then doing-business as the Stevenson Realty Co., a paper . in writing whereby she transferred all her rights and benefits to'the contract to the said company. Maurer upon learning of this refused unconditionally to go on with the contract, and, as a defense to an action by Stevenson, claims Stevenson is not the real party in interest, that she made no proper tender, and was ■ guilty of laches. Held by court of appeals in entering a decree for Stevenson:
1. Contract relating to realty may he enforced not only between the original parties but also between any persons claiming under them in privity of estate, representation or title.
2. Equity does not require idle acts. In the face of unconditional refusal to comply with the terms of a contract, tender is unnecessary.
3. Laches which bar equitable relief must c.ons'st not of mere delay but delay which works to the disadvantage of the -other contracting party.